Case 1:20-cr-00011-TSK-MJA Document 26 Filed 09/03/20 Page 1 of 5 PageID #: 52



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


UNITED STATES OF AMERICA,

                      Plaintiff,

       v.                                        Crim. Action No.: 1:20cr11
                                                               (Judge Kleeh)

BRIAN CUTRIGHT,

                      Defendant.

     ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
        CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 24]
        ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       On       August     17,   2020,     the    Defendant,          Brian   Cutright

(“Cutright”),         appeared    before    United     States    Magistrate      Judge

Michael J. Aloi and moved for permission to enter a plea of GUILTY

to   Count      One   of   the   Indictment,      charging      him    with   Unlawful

Possession of a Firearm in violation of Title 18, United States

Code, section 922(g)(3) and 924(a)(2). Cutright stated that he

understood that the magistrate judge                   is not a United States

District Judge, and Cutright consented to pleading before the

magistrate judge.           This Court referred Cutright’s plea of guilty

to the magistrate judge for the purpose of administering the

allocution, pursuant to Federal Rule of Criminal Procedure 11,

making      a    finding    as   to   whether    the   plea     was    knowingly   and

voluntarily entered, and recommending to this Court whether the

plea should be accepted.
Case 1:20-cr-00011-TSK-MJA Document 26 Filed 09/03/20 Page 2 of 5 PageID #: 53



USA v. CUTRIGHT                                                   1:20-cr-11
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 24],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

      Based upon Cutright’s statements during the plea hearing, and

the Government’s proffer establishing that an independent factual

basis for the plea existed, the magistrate judge found that

Cutright was competent to enter a plea, that the plea was freely

and voluntarily given, that Cutright was aware of the nature of

the charges against him and the consequences of his plea, and that

a factual basis existed for the tendered plea.              The magistrate

judge issued a Report and Recommendation Concerning Plea of Guilty

in Felony Case (“R&R”) [Dkt. No. 24] finding a factual basis for

the plea and recommending that this Court accept Cutright’s plea

of guilty to Count One of the Indictment.

      The magistrate judge also directed the parties to file any

written objections to the R&R within fourteen (14) days after

service of the R&R.         He further advised that failure to file

objections would result in a waiver of the right to appeal from a

judgment of this Court based on the R&R.         Neither Cutright nor the

Government filed objections to the R&R.

      Accordingly, this Court ADOPTS the magistrate judge’s R&R

[Dkt. No. 24], provisionally ACCEPTS Cutright’s guilty plea, and

ADJUDGES him GUILTY of the crime charged in Count One of the

Indictment.

                                      2
Case 1:20-cr-00011-TSK-MJA Document 26 Filed 09/03/20 Page 3 of 5 PageID #: 54



USA v. CUTRIGHT                                                   1:20-cr-11
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 24],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

      Pursuant to Fed. R. Crim. P. 11(c)(3) and U.S.S.G. § 6B1.1(c),

the Court DEFERS acceptance of the proposed plea agreement until

it has received and reviewed the presentence investigation report

prepared in this matter.

      Pursuant to U.S.S.G. § 6A1 et seq., the Court ORDERS the

following:

      1.     The Probation Officer shall undertake a presentence

investigation of Cutright, and prepare a presentence investigation

report for the Court;

      2.     The Government and Cutright shall each provide their

narrative descriptions of the offense to the Probation Officer by

September 16, 2020;

      3.     The presentence investigation report shall be disclosed

to Cutright, his counsel, and the Government on or before November

16, 2020; however, the Probation Officer shall not disclose any

sentencing recommendations made pursuant to Fed. R. Crim. P.

32(e)(3);

      4.     Counsel may file written objections to the presentence

investigation report on or before November 30, 2020;




                                      3
Case 1:20-cr-00011-TSK-MJA Document 26 Filed 09/03/20 Page 4 of 5 PageID #: 55



USA v. CUTRIGHT                                                   1:20-cr-11
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 24],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

      5.     The Office of Probation shall submit the presentence

investigation report with addendum to the Court on or before

December 14, 2020; and

      6.     Counsel may file any written sentencing memorandum or

statements     and   motions    for   departure    from    the   Sentencing

Guidelines, including the factual basis for the same, on or before

January 4, 2021.

      The undersigned Magistrate Judge released Defendant on the

terms of the Order Setting Conditions of Release entered herein

[ECF No. 10]. The undersigned noted that the Defendant also remains

in the custody of the State of West Virginia under house arrest

pending further proceedings.       The Government did not object to the

Defendant’s release.

      The Court will conduct the Sentencing Hearing for Cutright on

Friday, January 25, 2021, at 11:00 A.M., at the Clarksburg, West

Virginia point of holding court.          If counsel anticipates having

multiple witnesses or an otherwise lengthy sentencing hearing,

please notify the Judge’s chamber staff so that an adequate amount

of time can be scheduled.

      It is so ORDERED.




                                      4
Case 1:20-cr-00011-TSK-MJA Document 26 Filed 09/03/20 Page 5 of 5 PageID #: 56



USA v. CUTRIGHT                                                   1:20-cr-11
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 24],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

      The Clerk is directed to transmit copies of this Order to

counsel of record and all appropriate agencies.

DATED: September 3, 2020


                                    /s/ Thomas S. Kleeh
                                    THOMAS S. KLEEH
                                    UNITED STATES DISTRICT JUDGE




                                      5
